UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2010  August 31, 2011 Item 1: Reports to Shareholders Annual Report | August 31, 2011 Vanguard U.S. Growth Fund > For the 12 months ended August 31, 2011, Vanguard U.S. Growth Fund returned about 24%. > The funds return was in line with that of its benchmark index and better than the average return of large-cap growth funds. > Technology stockswhich represented a little more than one-third of the funds holdings, on average, for the periodcontributed most significantly to returns. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 12 Performance Summary. 13 Financial Statements. 15 Your Funds After-Tax Returns. 27 About Your Funds Expenses. 28 Glossary. 30 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A shipwhose performance and safety depend on the work of all handshas served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Funds Total Returns Fiscal Year Ended August 31, 2011 Total Returns Vanguard U.S. Growth Fund Investor Shares 23.58% Admiral Shares 23.77 Russell 1000 Growth Index 23.96 Large-Cap Growth Funds Average 20.64 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance August 31, 2010 , Through August 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $14.75 $18.12 $0.108 $0.000 Admiral Shares 38.20 46.94 0.339 0.000 1 Chairmans Letter Dear Shareholder, The fiscal year ended August 31 was a period of marked ups and downs in the financial markets. Stocks soared during the first half, with most sectors posting strong returns, then lost some, but not all, of those gains in the second half. In this investment environment, Vanguard U.S. Growth Fund returned almost 24% for the 12 months, keeping pace with its benchmark, the Russell 1000 Growth Index, and outperforming the broad U.S. stock market and the average return of its peer funds. Information technologywhich accounted for about 37% of the fund, on average, during the periodcontributed most significantly to returns. If you hold shares in a taxable account, you may wish to review the table and discussion on after-tax returns later in this report. Strong 12-month returns in a tale of two markets Global stock markets delivered strong returns in a fiscal year marked by distinct periods of strength and weakness. During the first six months, stock prices surged, with the broad U.S. stock market returning about 29%. As the slow, grinding economic recovery seemed to gather momentum, energy and industrial stocks, which are keenly sensitive to the rhythms of the business cycle, produced the best returns. 2 In the second six months, growth decelerated and stock market volatility spiked, amplified by Europes sovereign-debt drama, political wrangling over the U.S. debt ceiling, and Standard & Poors decision to downgrade the U.S. credit rating. (Vanguards confidence in the full faith and credit of the U.S. government remains unshaken.) Stock prices retreated, and those sectors that led the market in the first half lost ground in the second, displaced by defensive sectors such as utilities and consumer staples. Treasuries rallied as risk aversion returned The stock markets midyear pivot from offense to defense was mirrored in the bond market. In the first half of the year, yields rose (and prices declined) as the prospect of improved economic growth and inflationary pressures set the markets tone. Corporate bonds outperformed U.S. Treasury securities. In the second half, risk aversion set the tone. Investors bid up Treasuries, trimming the yield of the 10-year Treasury note to barely 2%, and government bonds were among the markets best performers. For the full year, the taxable investment-grade U.S. bond market returned 4.62%; the broad municipal bond market returned 2.66%. The yields of money market instruments hovered near zero, consistent with the Federal Reserves target for short-term interest rates. Toward the end of the Market Barometer Average Annual Total Returns Periods Ended August 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 19.06% 0.84% 1.11% Russell 2000 Index (Small-caps) 22.19 0.83 1.53 Dow Jones U.S. Total Stock Market Index 19.16 1.18 1.52 MSCI All Country World Index ex USA (International) 10.34 -0.97 0.79 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 4.62% 7.23% 6.56% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.66 6.00 4.94 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.24 1.69 CPI Consumer Price Index 3.77% 1.12% 2.13% 3 period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Funds tech holdings provided a significant boost The U.S. stock market and Vanguard U.S. Growth Fund both started the fiscal year strong. When the economys recovery turned rocky over the second half of the period, the fundalong with the rest of the marketlost some of its gains. Nevertheless, it finished with an impressive, market-beating return of about 24%. While the fund posted strong results in several sectors, its noteworthy performance was driven in large part by technology stocks. The funds tendency to be heavily invested in technology worked in its favor, as holdings in the sector added more than 8 percentage points to its total return. The advisors strong selection among IT stocks boosted the funds absolute performance as well as its showing relative to the benchmark. Applethe funds largest holding, on average, during the 12 monthscontributed almost 3 percentage points to returns. The companys stock rose 58% as the popularity of its iPad and iPhone skyrocketed. The fund also managed to sidestep some of the sectors weaker performers. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.48% 0.32% 1.37% The fund expense ratios shown are from the prospectus dated April 8, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2011, the expense ratios were 0.44% for Investor Shares and 0.30% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Large-Cap Growth Funds. 4 Consumer discretionary and industrial stocks were also among the funds top performers. Many companies in the consumer discretionary sector benefited from an increase in personal spending. Internet retailers and apparel companies added significantly to fund performance. Industrial stocksmost notably equipment companies and aerospace and defense contractorsreceived a boost early on from increased expansion brought on by the global economic recovery. Consumer staples and health care holdings were also important contributors to performance relative to the index. A rocky decade hinders funds long-term results For the ten-year period ended August 31, Investor Shares of Vanguard U.S. Growth Fund had an average annual return of 0.51%. The fund trailed the performance of its benchmark and peer group, which posted average annual returns of 2.71% and 1.49%, respectively. Over the past ten years, growth funds have endured several periods of extreme stock market volatilitymost notably the bursting of the technology bubble in the early 2000s and the more recent financial crisis and global recession. Your fund also struggled to make the most of the good Total Returns Ten Years Ended August 31, 2011 Average Annual Return U.S. Growth Fund Investor Shares 0.51% Russell 1000 Growth Index 2.71 Large-Cap Growth Funds Average 1.49 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 times. As stocks rallied from their March 2009 lows, for example, lower-quality companies led the way, while the growth-oriented blue chips favored by U.S. Growth Fund were much slower to recover. While long-term results are unimpressive, the funds recent performance is somewhat encouraging. After spending much of the past decade lagging its comparative measures, the fund, as I noted earlier, ended the most recent 12-month period on track with its benchmark and outperformed its peer-group average by about 3 percentage points. While short-term results arent always the best indicator of future performance, the latest fiscal year brings hope that the fund is headed in the right direction. We continue to have great confidence in your funds talented advisors. Ignore daily market fluctuations and focus on the long term In a refreshing turn of events after several years of frustration and disappointing returns, Vanguard U.S. Growth Fund finished the fiscal year with impressive results. Still, despite the funds exceptional returns, investors didnt emerge unscathed by the markets most recent downturn. The increased volatility of the past few months has disconcerted investors, bringing back not-so-distant memories of the financial crisis. Since then, weve been reminded countless times that the financial markets are unpredictableits not unheard of for stocks to soar one day only to plunge the next. Times like these can be unsettling, but its important to remember that these ups and downs are only short-term fluctuations, and they shouldnt derail you from your long-term goals. Create a well-balanced, long-term investment plan that suits your goals and risk tolerance, and try to stick with that plan regardless of whats happening in the market. With its low costs and broad exposure to domestic growth stocks, Vanguard U.S. Growth Fund can play an important role in such a well-balanced portfolio. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer September 12, 2011 6 Advisors Report For the 12 months ended August 31, 2011, Vanguard U.S. Growth Fund returned about 24%. This result was in line with its benchmark and better than the average return for large-cap growth funds. Your fund is managed by three independent advisors, a strategy that enhances the funds diversification by providing exposure to distinct, yet complementary, investment approaches. It is not uncommon for different advisors to have different views about individual securities or the broader investment environment. The table below presents the advisors, the percentage and amount of fund assets that each manages, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolios positioning reflects this assessment. These reports were prepared on September 20, 2011. Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy Delaware Management 38 1,354 Uses a bottom-up approach, seeking companies that Company have large end-market potential, dominant business models, and strong free cash flow generation that is attractively priced compared with the intrinsic value of the securities. Wellington Management 36 1,293 Employs proprietary fundamental research and a Company, LLP rigorous valuation discipline in an effort to invest in high-quality, large-cap, sustainable-growth companies. The investment approach is based on the belief that stock prices often overreact to short-term trends, and that bottom-up, intensive research focused on longer-term fundamentals can be used to identify stocks that will outperform the market over time. William Blair & Company, L.L.C. 22 783 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 4 141 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 Delaware Management Company Portfolio Managers: Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst Jeffrey S. Van Harte, CFA, Senior Vice President, CIOFocus Growth Equity Delaware Management Company became a sub-advisor for Vanguard U.S. Growth Fund in October 2010. Our philosophy focuses on owning what we believe to be strong secular growth companies with solid business models and competitive positions that we believe can grow market share and deliver shareholder value in a variety of market environments. Consistent with our philosophy, stock selection was meaningful during the period noted above. Our largest relative contributor to performance was priceline.com. Its stock price declined just before the start of the period because of concerns about the impact of the Icelandic volcano eruption and the Greek credit crisis on its important European business. These concerns proved unfounded just a few months later, as the company posted another very strong earnings release and guided expectations for higher future growth. Since then, the company has continued to show strong operating metrics and fundamentals, resulting in significant stock appreciation. Another top contributor was Polycom, which posted a string of strong earnings reports that beat investment expectations. We believe the company is participating in a strong secular growth area because of technological advances that have significantly improved videoconferencing and, as a result, improved the user experience. In our view, the quantifiable return on investment from this technology should lead to continued growth. The largest detractor during the period was Staples. Modest earnings reports were disappointing to investors and increased concerns that the companys small- and medium-sized business customer base is still struggling with an economy that hasnt fully recovered. We continue to hold the stock because we believe in the companys strategic plans to drive corporate profitability higher despite challenging economic conditions. Another detractor was Bank of New York Mellon. Negative headlines regarding potential conflicts of interest within the companys profitable foreign currency exchange practices combined with an overall low-interest-rate environment to result in relative stock weakness. Given these fundamental issues and our concerns over managements uncertain strategic direction, we have exited the position (shortly after our sale, the CEO was ousted by the board of directors). 8 We believe many investors are still uncertain about the level of future global economic growth. In our view, the lingering effects of the global credit crisis could lead to moderate growth, at best, and are likely to continue to result in often conflicting economic data points and a variety of fundamental company outcomes dependent on the quality of a companys business model, competitive position, and management. Wellington Management Company, LLP Portfolio Manager: Andrew J. Shilling, CFA, Senior Vice President and Equity Portfolio Manager Wellington Management Company, LLP , became a sub-advisor for the Vanguard U.S. Growth Fund in October 2010. We employ proprietary fundamental research and a rigorous valuation discipline in our effort to invest in high-quality, large-cap, sustainable growth companies. Our investment philosophy is based on our belief that stock prices often overreact to short-term trends, and we believe our bottom-up, research-intensive approach focused on longer-term fundamentals will enable us to outperform the market over time. Strong stock picks within the consumer staples and consumer discretionary sectors helped the portfolios relative returns through August 31, 2011. However, security selection within the information technology, financial, and health care sectors hindered relative returns. Top contributors to relative returns included Green Mountain Coffee, priceline.com, Ralph Lauren, Altera, and eBay. The portfolio also benefited by not holding shares of Hewlett-Packard, which declined in price. Green Mountain Coffee is the leading provider of single-cup brewers and portion packs for coffee. Core results have topped expectations amid strong sales growth of the firms Keurig single-serving products. We believe the adoption cycle for Keurig systems is still in its early stages and that relationships with coffee providers such as Starbucks and Dunkin Donuts will accelerate growth. We added to our position. Top relative detractors included Juniper Networks, PACCAR, NetApp, Skyworks Solutions, and Dolby Laboratories. Not holding IBM and ExxonMobil, both benchmark constituents that performed well, also hindered the portfolios relative results during the period. Juniper Networks is a leading provider of routing and security solutions to both carriers and enterprises. Because the company has a strong growth outlook relating to upcoming product upgrade cycles in large and expanding markets, we added to the position. Despite strength in equities during the earlier part of the period, a high degree of macroeconomic uncertainty has taken its toll on the capital markets in the more recent months. We continue to focus our analysis at the individual company level, 9 using fundamental research for early identification of companies with sustainable growth and superior business models. We believe the breadth, depth, and strength of our research resources give us an inherent advantage in identifying growth companies with high cash-flow returns on investment, strong balance sheets, experienced and proven management, and an ability to maintain above-average growth. William Blair & Company, L.L.C. Portfolio Managers: James Golan, CFA, Principal Tracy McCormick, Principal U.S. stocks posted strong results last year. Equity markets rallied early on because of additional quantitative easing by the Federal Reserve, better-than-expected company earnings, and positive economic reports. In 2011, market volatility has increased because of concerns over the Middle East conflict, the U.S. governments credit rating downgrade, the lengthy debate over the debt ceiling, weak U.S. employment growth, and ongoing European sovereign debt issues. Equity markets have declined in recent months and investors have shifted to defensive stocks. The portfolio rose significantly in the period but was affected by the fluctuating perceptions of the macroeconomic environment. We have confidence that as the year progresses and the global economic expansion continues, albeit at a slower pace than the historical rate, the quality profile of our companies will be recognized by the market. The two best overall performers were Agilent Technologies, benefiting from above-expectation earnings and strong results in its Electronic Measurement Group, and Schlumberger, which rose on its strong growth outlook as oil-related spending recovered globally, including in deepwater operations. Our industrial stock selection was also helpful. Rockwell Automation shined with the continued recovery in industrial activity. Health care was also a contributor; Illumina performed well as the demand for its sequencing instruments was attractive. The largest relative detractor was Microsoft. While it nicely exceeded our entry-point expectations with strong product cycles and disciplined cost management, we later saw signs of waning financial discipline, as well as questionable strategic moves. As a result, we eliminated the stock. Our greatest sector laggard was consumer discretionary, where Marriott International declined on softness in North America revenue per available room; we view this as a temporary issue based on supply constraints. Consumer staples was another detractor. This defensive group held up well, but we were underweight in the sector, which hurt relative returns. PepsiCo was the weakest performer; we sold this position in March because of uncertainty about the level of reinvestment needed in the brand and rising commodity costs. We remain cautiously optimistic about the outlook for the U.S. economy and expect sustained low economic growth going 10 forward. We believe our quality growth investment discipline should benefit from this environment. Although volatility may continue, with macroeconomic uncertainty and fragile investor confidence, leading companies with superior earnings growth and strong management teams should be able to navigate the market challenges and be rewarded while less attractive firms wane. 11 U.S. Growth Fund Fund Profile As of August 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.48% 0.32% 30-Day SEC Yield 0.33% 0.47% Portfolio Characteristics Russell DJ 1000 U.S. Total Growth Market Fund Index Index Number of Stocks 114 589 3,716 Median Market Cap $24.9B $35.0B $30.4B Price/Earnings Ratio 20.0x 16.3x 14.7x Price/Book Ratio 3.2x 3.7x 2.0x Return on Equity 23.6% 25.4% 19.0% Earnings Growth Rate 14.8% 13.2% 7.0% Dividend Yield 0.8% 1.6% 2.0% Foreign Holdings 5.1% 0.0% 0.0% Turnover Rate 89%   Short-Term Reserves 1.3%   Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 18.1% 14.3% 12.3% Consumer Staples 4.4 12.5 10.5 Energy 8.1 11.1 10.8 Financials 6.1 3.9 14.8 Health Care 9.1 10.8 11.4 Industrials 9.3 12.5 11.0 Information Technology 38.5 27.7 18.7 Materials 4.3 5.9 4.4 Telecommunication Services 1.9 1.2 2.6 Utilities 0.2 0.1 3.5 Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index Index R-Squared 0.99 0.96 Beta 0.98 0.94 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 6.7% QUALCOMM Inc. Communications Equipment 3.6 priceline.com Inc. Internet Retail 2.8 Google Inc. Internet Software & Services 2.7 EOG Resources Inc. Oil & Gas Exploration & Production 2.3 Allergan Inc. Pharmaceuticals 2.2 Mastercard Inc. Data Processing & Outsourced Services 2.1 Visa Inc. Data Processing & Outsourced Services 2.0 eBay Inc. Internet Software & Services 2.0 CME Group Inc. Specialized Finance 1.8 Top Ten 28.2% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 8, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2011, the expense ratios were 0.44% for Investor Shares and 0.30% for Admiral Shares. 12 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2001, Through August 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Growth Fund Investor Shares 23.58% 1.85% 0.51% $10,526   Dow Jones U.S. Total Stock Market Index 19.16 1.52 3.80 14,526     Russell 1000 Growth Index 23.96 3.75 2.71 13,071 Large-Cap Growth Funds Average 20.64 2.31 1.49 11,596 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment U.S. Growth Fund Admiral Shares 23.77% 2.04% 0.71% $53,641 Dow Jones U.S. Total Stock Market Index 19.16 1.52 3.80 72,630 Russell 1000 Growth Index 23.96 3.75 2.71 65,354 See Financial Highlights for dividend and capital gains information. 13 U.S. Growth Fund Fiscal-Year Total Returns (%): August 31, 2001, Through August 31, 2011 Average Annual Total Returns: Periods Ended June 30, 2011 This table presents returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 33.81% 3.64% -0.03% Admiral Shares 8/13/2001 34.00 3.83 0.76 1 1 Return since inception. 14 U.S. Growth Fund Financial Statements Statement of Net Assets As of August 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (94.6%) 1 Consumer Discretionary (17.4%) * priceline.com Inc. 188,900 101,488 NIKE Inc. Class B 697,300 60,421 * Apollo Group Inc. Class A 1,075,300 50,351 Johnson Controls Inc. 1,367,560 43,598 Harley-Davidson Inc. 1,020,350 39,447 Staples Inc. 2,351,400 34,660 * Ctrip.com International Ltd. ADR 813,200 33,927 Starbucks Corp. 847,900 32,746 Lowes Cos. Inc. 1,494,900 29,793 News Corp. Class A 1,476,790 25,504 Coach Inc. 361,200 20,307 Abercrombie & Fitch Co. 292,650 18,615 Marriott International Inc. Class A 621,300 18,192 Walt Disney Co. 463,870 15,799 * Fossil Inc. 160,100 15,467 * Las Vegas Sands Corp. 317,610 14,791 * MGM Resorts International 1,191,590 13,191 * Sirius XM Radio Inc. 5,353,960 9,637 * Discovery Communications Inc. Class A 217,800 9,209 * Amazon.com Inc. 40,990 8,825 Scripps Networks Interactive Inc. Class A 194,917 8,352 Ralph Lauren Corp. Class A 60,080 8,238 * Netflix Inc. 32,630 7,668 * Lululemon Athletica Inc. 18,560 1,016 621,242 Consumer Staples (3.9%) * Green Mountain Coffee Roasters Inc. 598,290 62,665 Walgreen Co. 1,115,012 39,259 Mead Johnson Nutrition Co. 300,700 21,425 Colgate-Palmolive Co. 174,800 15,727 139,076 Market Value Shares ($000) Energy (7.5%) EOG Resources Inc. 897,730 83,121 Schlumberger Ltd. 757,900 59,207 National Oilwell Varco Inc. 530,910 35,104 Occidental Petroleum Corp. 267,700 23,220 Anadarko Petroleum Corp. 284,400 20,975 Consol Energy Inc. 351,040 16,029 Ensco plc ADR 308,690 14,897 Suncor Energy Inc. 453,900 14,479 267,032 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 188 Financials (5.5%) CME Group Inc. 234,710 62,696 * IntercontinentalExchange Inc. 427,100 50,377 American Express Co. 623,360 30,987 BlackRock Inc. 134,830 22,213 Ameriprise Financial Inc. 376,000 17,183 * Affiliated Managers Group Inc. 120,700 10,520 * LPL Investment Holdings Inc. 27,500 800 194,776 Health Care (8.5%) Allergan Inc. 957,835 78,360 Novo Nordisk A/S ADR 336,300 35,870 * Agilent Technologies Inc. 965,960 35,615 Perrigo Co. 333,900 31,634 Covidien plc 513,200 26,779 Cardinal Health Inc. 519,100 22,062 * DaVita Inc. 242,800 17,865 * Gilead Sciences Inc. 410,100 16,357 * Edwards Lifesciences Corp. 201,270 15,186 * Medco Health Solutions Inc. 232,800 12,604 * Hologic Inc. 687,100 11,433 303,765 15 U.S. Growth Fund Market Value Shares ($000) Industrials (8.7%) Caterpillar Inc. 434,300 39,521 Expeditors International of Washington Inc. 773,000 35,172 Precision Castparts Corp. 139,000 22,775 Cummins Inc. 209,960 19,510 CH Robinson Worldwide Inc. 252,100 17,773 Goodrich Corp. 190,100 16,953 Joy Global Inc. 202,310 16,883 PACCAR Inc. 431,760 16,247 United Parcel Service Inc. Class B 239,400 16,133 * Jacobs Engineering Group Inc. 422,700 15,741 WW Grainger Inc. 96,500 14,871 * Stericycle Inc. 161,800 14,191 AMETEK Inc. 339,690 13,275 Eaton Corp. 308,400 13,246 Illinois Tool Works Inc. 263,030 12,241 Rockwell Automation Inc. 182,200 11,685 JB Hunt Transport Services Inc. 183,720 7,384 Boeing Co. 99,090 6,625 310,226 Information Technology (37.3%) * Apple Inc. 624,385 240,282 QUALCOMM Inc. 2,464,135 126,804 * Google Inc. Class A 179,675 97,197 Mastercard Inc. Class A 224,500 74,020 Visa Inc. Class A 822,100 72,246 * eBay Inc. 2,322,880 71,707 VeriSign Inc. 1,837,450 57,237 * Intuit Inc. 1,054,600 52,023 Altera Corp. 1,210,560 44,052 * Citrix Systems Inc. 724,720 43,795 Oracle Corp. 1,463,900 41,092 * Teradata Corp. 751,000 39,322 * Adobe Systems Inc. 1,469,600 37,093 * EMC Corp. 1,497,600 33,831 Accenture plc Class A 544,100 29,158 Broadcom Corp. Class A 785,170 27,991 * Juniper Networks Inc. 1,271,750 26,618 * Polycom Inc. 962,400 22,905 * Alliance Data Systems Corp. 222,930 20,824 Analog Devices Inc. 564,770 18,649 TE Connectivity Ltd. 581,000 17,790 * BMC Software Inc. 424,600 17,243 * NetApp Inc. 405,325 15,248 Texas Instruments Inc. 527,470 13,825 * Cognizant Technology Solutions Corp. Class A 217,800 13,819 * Acme Packet Inc. 279,820 13,177 * Rovi Corp. 240,960 11,781 Market Value Shares ($000) * F5 Networks Inc. 143,055 11,676 * Trimble Navigation Ltd. 300,700 11,168 * Skyworks Solutions Inc. 486,110 10,029 * VMware Inc. Class A 79,640 7,515 * Salesforce.com Inc. 51,110 6,580 * Dolby Laboratories Inc. Class A 124,880 4,196 * TIBCO Software Inc. 122,150 2,734 1,333,627 Materials (4.1%) Syngenta AG ADR 889,700 56,327 Praxair Inc. 224,640 22,125 Monsanto Co. 313,970 21,642 Mosaic Co. 209,700 14,916 Freeport-McMoRan Copper & Gold Inc. 239,540 11,292 Rio Tinto plc ADR 182,000 11,131 Walter Energy Inc. 97,120 7,938 145,371 Telecommunication Services (1.7%) * Crown Castle International Corp. 1,428,600 62,044 Total Common Stocks (Cost $3,080,468) Temporary Cash Investments (5.4%) 1 Money Market Fund (4.6%) 3 Vanguard Market Liquidity Fund, 0.132% 163,825,970 163,826 16 U.S. Growth Fund Face Market Amount Value ($000) ($000) Repurchase Agreement (0.5%) Bank of America Securities, LLC 0.060%, 9/1/11 (Dated 8/31/11, Repurchase Value $17,500,000, collateralized by Federal Home Loan Bank 3.350%, 1/26/18, Federal National Mortgage Assn. 4.875%, 5/18/12) 17,500 17,500 U.S. Government and Agency Obligations (0.3%) Fannie Mae Discount Notes, 0.050%, 9/21/11 3,000 3,000 Federal Home Loan Bank Discount Notes, 0.080%, 10/19/11 300 300 Federal Home Loan Bank Discount Notes, 0.075%, 11/16/11 8,000 7,997 Freddie Mac Discount Notes, 0.050%, 9/16/11 400 400 11,697 Total Temporary Cash Investments (Cost $193,025) Total Investments (100.0%) (Cost $3,273,493) Other Assets and Liabilities (0.0%) Other Assets 27,909 Liabilities (27,477) 432 Net Assets (100%) At August 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 4,631,614 Undistributed Net Investment Income 2,822 Accumulated Net Realized Losses (1,359,799) Unrealized Appreciation (Depreciation) Investment Securities 296,877 Futures Contracts (711) Foreign Currencies (1) Net Assets Investor SharesNet Assets Applicable to 159,696,970 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Investor Shares Admiral SharesNet Assets Applicable to 14,435,357 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 98.7% and 1.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $10,997,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 U.S. Growth Fund Statement of Operations Year Ended August 31, 2011 ($000) Investment Income Income Dividends 1 39,921 Interest 1 293 Security Lending 26 Total Income 40,240 Expenses Investment Advisory FeesNote B Basic Fee 6,438 Performance Adjustment (502) The Vanguard GroupNote C Management and AdministrativeInvestor Shares 8,021 Management and AdministrativeAdmiral Shares 995 Marketing and DistributionInvestor Shares 612 Marketing and DistributionAdmiral Shares 164 Custodian Fees 71 Auditing Fees 30 Shareholders ReportsInvestor Shares 85 Shareholders ReportsAdmiral Shares 11 Trustees Fees and Expenses 10 Total Expenses 15,935 Expenses Paid Indirectly (126) Net Expenses 15,809 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 1 276,295 Futures Contracts 29,826 Foreign Currencies 120 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 496,227 Futures Contracts 1,048 Foreign Currencies (1) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividend income, interest income, and realized net gain (loss) from affiliated companies of the fund were $2,000, $247,000, and $0, respectively. See accompanying Notes, which are an integral part of the Financial Statements. 18 U.S. Growth Fund Statement of Changes in Net Assets Year Ended August 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 24,431 27,278 Realized Net Gain (Loss) 306,241 234,414 Change in Unrealized Appreciation (Depreciation) 497,274 (234,466) Net Increase (Decrease) in Net Assets Resulting from Operations 827,946 27,226 Distributions Net Investment Income Investor Shares (17,808) (16,650) Admiral Shares (7,327) (6,066) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (25,135) (22,716) Capital Share Transactions Investor Shares (525,262) (159,838) Admiral Shares (240,672) (104,130) Net Increase (Decrease) from Capital Share Transactions (765,934) (263,968) Total Increase (Decrease) 36,877 (259,458) Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $2,822,000 and $3,406,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 U.S. Growth Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .108 1 .105 .105 .089 .113 Net Realized and Unrealized Gain (Loss) on Investments 3.370 (.099) (3.049) (1.523) 2.354 Total from Investment Operations 3.478 .006 (2.944) (1.434) 2.467 Distributions Dividends from Net Investment Income (.108) (.086) (.116) (.116) (.087) Distributions from Realized Capital Gains      Total Distributions (.108) (.086) (.116) (.116) (.087) Net Asset Value, End of Period Total Return 2 23.58% -0.02% -16.29% -7.44% 14.50% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,893 $2,796 $2,956 $3,637 $4,308 Ratio of Total Expenses to Average Net Assets 3 0.44% 0.45% 0.49% 0.43% 0.50% Ratio of Net Investment Income to Average Net Assets 0.61% 1 0.66% 0.79% 0.47% 0.60% Portfolio Turnover Rate 89% 74% 101% 107% 51% 1 Net investment income per share and the ratio of net investment income to average net assets include $.016 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 3 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.03%), (0.03%), (0.03%), and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 20 U.S. Growth Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended August 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .345 1 .338 .335 .325 .416 Net Realized and Unrealized Gain (Loss) on Investments 8.734 (.256) (7.919) (3.950) 6.107 Total from Investment Operations 9.079 .082 (7.584) (3.625) 6.523 Distributions Dividends from Net Investment Income (.339) (.292) (.376) (.425) (.343) Distributions from Realized Capital Gains      Total Distributions (.339) (.292) (.376) (.425) (.343) Net Asset Value, End of Period Total Return 23.77% 0.13% -16.15% -7.28% 14.80% Ratios/Supplemental Data Net Assets, End of Period (Millions) $678 $737 $838 $1,116 $1,325 Ratio of Total Expenses to Average Net Assets 2 0.30% 0.29% 0.30% 0.24% 0.27% Ratio of Net Investment Income to Average Net Assets 0.75% 1 0.82% 0.98% 0.66% 0.83% Portfolio Turnover Rate 89% 74% 101% 107% 51% 1 Net investment income per share and the ratio of net investment income to average net assets include $.041 and 0.09%, respectively, resulting from a special dividend from VeriSign Inc. in December 2010. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.03%), (0.03%), (0.03%), and (0.01%). See accompanying Notes, which are an integral part of the Financial Statements. 21 U.S. Growth Fund Notes to Financial Statements Vanguard U.S. Growth Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 22 U.S. Growth Fund 5. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (August 31, 20082011), and has concluded that no provision for federal income tax is required in the funds financial statements. 6. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 7. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 8. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. William Blair & Company, L.L.C., and beginning in October 2010, Wellington Management Company, LLP , and Delaware Management Company, Inc. each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. The basic fee for William Blair & Company is subject to quarterly adjustments based on performance for the preceding five years relative to the Russell 1000 Growth Index. In accordance with the advisory contracts entered into with Wellington Management Company, LLP , and Delaware Management Company, Inc. in October 2010, beginning September 1, 2011, their investment advisory fees will be subject to quarterly adjustments based on performance since November 30, 2010, relative to the Russell 1000 Growth Index. Until October 2010, a portion of the fund was managed by AllianceBernstein L.P. The basic fee paid to AllianceBernstein L.P. was subject to quarterly adjustments based on performance for the preceding three years relative to the Russell 1000 Growth Index. The Vanguard Group manages the cash reserves of the fund on an at-cost basis. For the year ended August 31, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.17% of the funds average net assets, before a decrease of $502,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At August 31, 2011, the fund had contributed capital of $597,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.24% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 23 U.S. Growth Fund D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the funds management and administrative expenses. For the year ended August 31, 2011, these arrangements reduced the funds expenses by $126,000 (an annual rate of 0.00% of average net assets). E. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of August 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,377,347   Temporary Cash Investments 163,826 29,197  Futures ContractsAssets 1 1,506   Total 3,542,679 29,197  1 Represents variation margin on the last day of the reporting period. F. At August 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index September 2011 1,575 95,894 2,417 S&P 500 Index September 2011 87 26,485 (1,399) E-mini S&P Mid-Cap 400 Index September 2011 265 23,172 (1,729) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. G. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are 24 U.S. Growth Fund recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended August 31, 2011, the fund realized net foreign currency gains of $120,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to undistributed net investment income. For tax purposes, at August 31, 2011, the fund had $11,268,000 of ordinary income available for distribution. The fund had available capital loss carryforwards totaling $1,359,274,000 to offset future net capital gains of $887,490,000 through August 31, 2012, $123,651,000 through August 31, 2013, $256,306,000 through August 31, 2017, and $91,827,000 through August 31, 2018. Capital loss carryforwards of $2,240,836,000 expired on August 31, 2011; accordingly, such losses have been reclassified from accumulated net realized losses to paid-in capital. At August 31, 2011, the cost of investment securities for tax purposes was $3,274,046,000. Net unrealized appreciation of investment securities for tax purposes was $296,324,000, consisting of unrealized gains of $473,721,000 on securities that had risen in value since their purchase and $177,397,000 in unrealized losses on securities that had fallen in value since their purchase. H. During the year ended August 31, 2011, the fund purchased $3,270,222,000 of investment securities and sold $4,069,012,000 of investment securities, other than temporary cash investments. I. Capital share transactions for each class of shares were: Year Ended August 31, 2011 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 297,898 16,334 287,660 18,248 Issued in Lieu of Cash Distributions 17,562 968 16,387 988 Redeemed (840,722) (47,246) (463,885) (28,939) Net Increase (Decrease)Investor Shares (525,262) (29,944) (159,838) (9,703) Admiral Shares Issued 238,781 5,167 114,435 2,754 Issued in Lieu of Cash Distributions 7,014 149 5,753 134 Redeemed (486,467) (10,184) (224,318) (5,395) Net Increase (Decrease)Admiral Shares (240,672) (4,868) (104,130) (2,507) J. In preparing the financial statements as of August 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 25 Report of Independent Registered Public Accounting F irm To the Trustees of Vanguard World Fund and the Shareholders of Vanguard U.S. Growth Fund: In our opinion, the accompanying statement of net assets, the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard U.S. Growth Fund ( constituting a separate portfolio of Vanguard World Fund, hereafter referred to as the Fund ) at August 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights ( hereafter referred to as financial statements ) are the responsibility of the Funds management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board ( United States
